United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-1311
                               ___________

Napoleon Hartsfield,                  *
                                      *
              Appellant,              *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Southern District of Iowa.
Department of Corrections; Gary D.    *    [UNPUBLISHED]
Maynard, Director, Iowa Department    *
of Corrections; Warden Mathes;        *
Ronald G. Welder; John Spence; Col. *
Emmett; Lt. Author Anderson; D. W. *
Sperfslage; Louis Galloway; Debbie    *
Nichols; Anne Gehle, C/O; Charles     *
Harper; Charlie Hourihan; Waddell,    *
C/O; Sgt. Barnes; D. DeGrange; Case, *
C/O; Inmate Peterson, #805282; John *
Doe; Inmate Confidential Informant;   *
John and Jane Does, 1 through 8 sued *
in their individual and official      *
capacities,                           *
                                      *
              Appellees.              *
                                 ___________

                          Submitted: July 30, 2004
                             Filed: August 5, 2004
                              ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________
PER CURIAM.

       Iowa inmate Napoleon Hartsfield appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 action. Hartsfield claimed that defendants denied
him due process, equal protection, and free speech; retaliated against him for filing
a grievance and administrative appeals; had a policy and practice of retaliating against
inmates who exercised their free-speech rights, fabricating incident reports, and
encouraging correctional officers to falsify log book entries; and conspired to violate
his rights. The district court dismissed his claims under 28 U.S.C. § 1915(e)(2)(B).

       We grant Hartsfield leave to proceed in forma pauperis on appeal, but deny his
motion for appointment of counsel. Upon de novo review, see Moore v. Sims, 200
F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we agree with the district court that
Hartsfield failed to state a due process claim, as he has no liberty interest in a
particular classification and his segregation did not impose an atypical and significant
hardship, see Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Kennedy v.
Blankenship, 100 F.3d 640, 642 n.2, 643 (8th Cir. 1996); cf. Moody v. Daggett, 429
U.S. 78, 88 n.9 (1976) (federal prisoner has no statutory or constitutional entitlement
to classification). His equal protection claim also fails because he did not allege
invidiously dissimilar treatment. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979,
982-83 (8th Cir. 2004). Likewise, the allegations regarding certain policies and
practices were too broad and conclusory to state a claim, and Hartsfield did not set
out sufficient facts to support the conspiracy’s existence. See Cooper v. Schriro, 189
F.3d 781, 785 (8th Cir. 1999) (per curiam); Cooper v. Delo, 997 F.2d 376, 377 (8th
Cir. 1993) (per curiam).

       For the most part, we also conclude that Hartsfield’s free-speech and retaliation
claims fail because he did not offer anything beyond conclusory allegations of
retaliatory classification or show any violation of his First Amendment rights. See
Cooper v. Schriro, 189 F.3d at 785. We conclude the district court erred, however,


                                          -2-
in dismissing the claim that defendant Charlie Hourihan wrote a retaliatory
misconduct report against Hartsfield. Hartsfield’s allegations, which must be
accepted as true at this stage, reflect that he engaged in no misconduct, that Hourihan
wrote the false misconduct report after Hartsfield announced his intention to file a
grievance against Hourihan, and that Hourihan did so because he knew the
misconduct report would prevent the processing of the grievance. See Gordon v.
Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam) (complaint should not be
dismissed for failure to state claim unless it appears beyond doubt that plaintiff can
prove no set of facts that would demonstrate entitlement to relief; complaint
allegations are accepted as true and are construed in light most favorable to plaintiff);
Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989) (filing of false disciplinary
charge against inmate is actionable under § 1983 if done in retaliation for inmate’s
having filed grievance pursuant to established procedures, because such retaliation
interferes with inmate’s access to grievance procedure); cf. Royal v. Kautzky, No. 02-
3446, 2004 WL 1574434, at *2 (8th Cir. July 15, 2004) (in retaliation case, holding
42 U.S.C. § 1997e(e) does not bar recovery of nominal and punitive damages, or
declaratory and injunctive relief, even absent any compensable injury); Dixon v.
Brown, 38 F.3d 379, 379 (8th Cir. 1994) (inmate need not show separate, independent
injury as element of retaliation case; district court improperly granted summary
judgment on ground that disciplinary committee dismissed false disciplinary charge
and inmate was not punished).

      Accordingly, we affirm the dismissal except as to the retaliatory-discipline
claim against Hourihan; as to that claim, we remand for further proceedings
consistent with this opinion.
                       ______________________________




                                          -3-